UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-173972 Maxwell Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 33-1219696 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 848 N. Rainbow Blvd. #2741 Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 706-5576 (Registrant’s telephone number, including area code) Mericol, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of November 20, 2012, there were57,545,526 shares of common stock, $0.001 par value, issued and outstanding. EXPLANATORY NOTE In filing this Quarterly Report on Form10-Q for the Quarter ended September30, 2012 on November21, 2012, Maxwell Resources, Inc. (the “Company”) is relying on the order issued by the Securities and Exchange Commission, (the “Commission”) (Release No.68224) providing relief to registrants unable, due to Hurricane Sandy and its aftermath, to meet a filing deadline occurring during the period from and including October 29, 2012 to November20, 2012, provided that such report, schedule or form is filed on or before November21, 2012. Pursuant to such order, as stated in the Company’s Form NT 10-Q filed with the Commission on November 15, 2012, the Company hereby informs the Commission that in connection with the recent devastation to the state of New Jersey from Hurricane Sandy, the Company’s normal process for compilation and review of its financial statements was delayed because communication with the Company’s independent registered accounting firm located in New Jersey was hindered as a result of Hurricane Sandy. As a result, the Company was unable to process this Quarterly Report on Form 10-Q for the Quarter ended September30, 2012 before its original filing deadline of November14, 2012 and the applicable extension period provided under Rule 12b-25 of the Securities Exchange Act of 1934, as amended. FORM 10-Q Maxwell Resources, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Operations 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation. 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4.Controls and Procedures. 15 PART II- OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 17 Item 5. Other Information. 17 Item 6. Exhibits. 17 Signatures 18 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MAXWELL RESOURCES, INC. (formerly known as Mericol, Inc.) AN EXPLORATION STAGE COMPANY BALANCE SHEETS ASSETS SEPTEMBER 30, 2012 (Unaudited) MARCH 31, 2012 Current Assets Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Mineral rights - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable - Indebtedness to related party - Total Liabilities Stockholders’ Equity Preferred Stock, 10,000,000 shares authorized; 2,400,000 designated as Series A; no shares issued and outstanding - - Common stock, par value $0.001; 75,000,000 shares authorized; 57,545,526 shares issued and outstanding as of September 30, 2012; 113,996,800 shares issued and outstanding as of March 31, 2012 (Note 6) Additional Paid-in-capital Deficit accumulated prior to the exploration stage ) ) Deficit accumulated during the exploration stage ) - Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to unaudited financial statements 3 MAXWELL RESOURCES, INC. (formerly known as Mericol, Inc.) (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, 2012 For the Three Months Ended September 30, 2011 For the Six Months Ended September 30, 2012 For the Six Months Ended September 30, 2011 For the Period From July 27, 2012 (entry into exploration stage) to September 30, 2012 Revenues $
